DETAILED ACTION
Status of the Application
The Office Action is the fourth action on the merits, the first action after the filing of a Request for Continued Examination (RCE), and is a non-final rejection. The Examiner acknowledges receipt of Applicant’s RCE including IDS. 
Claims 1-6, 10, and 21-25 were previously pending and were allowed. With Applicant’s RCE filed 8/8/2022 prosecution is re-opened. Claims 1-6, 10, and 21-25 are again pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/8/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/8/2022 was filed after the mailing date of the notice of allowability on 7/27/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 10, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Mok et al. (US 2002/0129485 A1, hereinafter “Mok”) in view of Crump et al. (US 2010/0193998 A1, hereinafter “Crump”), and further in view of Gibson et al. (US 2017/0297097 A1, hereinafter “Gibson”).
Regarding Claim 1, Mok discloses an apparatus for producing a prototype by a hybrid additive and subtractive fabrication process, the apparatus comprising a head stock integrated with a build chamber (build volume), build material dispensing system (material deposition head), a support material dispensing system, a milling system (subtractive machining head), and which is attached to the vertical axis drive to provide vertical movement ([0090, 0115]). One of ordinary skill in the art would find it obvious to dispose the manufacturing devices such as the material disposition head and the subtractive machining head within the chamber. A 3D part is to be built on a prototype base plate (build plate) which is supported by rotational and XY profiling axes ([0091]), thus the build plate may be translated within the build volume to a position underneath the subtractive machining head. Mok discloses the material deposition head is configured to deposit the build material over the build plate, and discloses a thickness correction step may follow the deposition of materials in which a layer is milled to a required thickness and flatness ([0122]). Mok further discloses a completed 3D object (part pre-cursor) may be post-processed in a furnace (heating chamber) to remove the binder (support material) and sinter the steel powder, thus forming a physical object ([0088]). Mok further discloses a control system electrically connected to the material deposition head and the subtractive machining head ([0229-0230]). Mok does not disclose an interfacial material selected to retain a build material during build material manipulation, the interfacial material arranged on a surface of the build plate proximal the subtractive machining head.
In the same field of endeavor, a hybrid additive and subtractive fabrication apparatus, Crump discloses apparatus comprising a housing, a controller, a build chamber, a build platform, an x-y gantry, a (material) deposition head, and a planarizer (subtractive machining head) ([0017, 0062]). The material deposition head may include a variety of different devices for depositing modeling material (build material) and support material (interfacial material) ([0028]). The interfacial material provides good adhesion to the build material of the 3D models, and provides release mechanisms from underlying platens (build plate) and provides interlayer attachment to the build material ([0016]). Because the build material will be manipulated by the subtractive machining head, one of ordinary skill in the art would have found it obvious to select an interfacial material that would retain the build material. Suitable build material includes metal-based materials, and suitable interfacial material includes inorganic compounds including silica ([0030, 0038]). In operation, a layer of interfacial material is first deposited and a layer of build material is second deposited (Claim 9), thus the interfacial material may be between the build plate and the build material. Because the material deposition head and the subtractive machining head are movable in an x-y plane by the x-y gantry, either material may at times be arranged on a surface of the build plate proximal to the subtractive machining head as desired. Thus, the limitations for an interfacial material selected to retain a build material during build material manipulation, the interfacial material arranged on a surface of the build plate proximal the subtractive machining head are met. Crump further discloses the excess interfacial material may be subtractively removed by the planarizer ([0064]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Mok invention of an apparatus for hybrid additive and subtractive fabrication, as discussed above, with the Crump teaching of an interfacial material selected to retain a build material during build material manipulation. One would be motivated to combine them by a desire to gain the benefit of preventing the build material from coming away from the build plate during subtractive manipulation.
The combination Mok and Crump does not disclose that the interfacial material degrades during sintering, releasing the part precursor from the build plate. In the same field of endeavor, a hybrid additive and subtractive fabrication apparatus, Gibson discloses an additive manufacturing system.
As an initial matter, the Examiner needed to make a determination as to whether Gibson qualified as prior art. Gibson claims a domestic benefit to three provisional applications. The instant application claims a domestic benefit to two provisional applications. All five provisional applications’ disclosures were reviewed by the Examiner. Regarding claim limitation of the instant application’s independent Claim 1 referenced above (“the interfacial material degrades during sintering, releasing the part precursor from the build plate”), Gibson receives the domestic benefit of its 3/18/2017 provisional application, the recited limitation having been found in the disclosure. Hence the effectively filed date of Gibson is 3/18/2017. Regarding the same claim limitation, the instant application does not receive a domestic benefit of either of its provisional applications because the limitation was not found in either provisional application. Hence the effective filing date of the instant application is 9/15/2017 (the filing date of ascendant non-provisional application 15/705,548). Thus, Gibson does qualify as prior art.
Gibson further discloses the additive manufacturing system (100) is for use with sinterable build materials, the apparatus comprising a printer (102) and a post-processing station (106) ([0032]; Fig. 1). The post-processing station may be any system useful for converting a green part formed in the printer into a desired net shape into a final object, and may include a de-binding station for dissolving binder system from the build material of the object, and may also or instead include a thermal sintering station such as a sintering furnace ([0036]). A shrinking substrate (base, 1108) may be fabricated with the same build material as the object, having the same shrinkage profile during de-binding, with the object separated from the shrinking substrate by an interface layer ([0223]). The powdered material of the object may include a metal powder, and the interface layer may be fabricated from a composition that includes a second phase material with a melting point below a sintering temperature of the metal powder to form a meltable interface that melts out of the interface layer as the metal powder achieves a sintering strength during sintering ([0180]). A base is provided for fabricating the object, and the base may be a build plate or any suitable support for an object to be fabricated including a shrinking base ([0226]). An interface layer may be fabricated to provide a release layer between a substrate such as a shrinking base and the object ([0050]). Thus, during sintering the interfacial material degrades (melts) and releases the part precursor from the build plate. 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the combination Mok and Crump invention of an apparatus for hybrid additive and subtractive manufacturing, as discussed above, with the Gibson teaching of an interfacial layer between the object and the base that degrades during sintering and releases the part precursor from the base. One would be motivated to combine them by a desire to gain the benefit of easy object removal that could happen concurrently with another required process, as taught by Gibson ([0050]).
Regarding Claim 2, the limitations of Claim 1 from which Claim 2 depends are disclosed by the combination Mok and Crump and Gibson. Crump discloses the interfacial material provides good adhesion to the build material of the 3D models, and provides release mechanisms from underlying platens, as discussed above. Although Crump does not explicitly disclose an adhesive, Crump does disclose adherence between the interfacial material and the build material, and between the interfacial material and the build plate. Thus it is implicit the interfacial material comprises an adhesive.
Regarding Claim 3, the limitations of Claim 2 from which Claim 3 depends are disclosed by the combination Mok and Crump and Gibson. As discussed above, Crump discloses the interfacial material, thus the adhesive, comprises silica.
Regarding Claim 4, the limitations of Claim 1 from which Claim 4 depends are disclosed by the combination Mok and Crump and Gibson. The combination Mok and Crump and Gibson does not explicitly disclose generating a layer attachment force that exceeds a shear force exerted on the build material during build material manipulation with the subtractive machining head. However, because the interfacial material retains the build material during build material manipulation, such limitation is implied.
Regarding Claim 5, the limitations of Claim 1 from which Claim 5 depends are disclosed by the combination Mok and Crump and Gibson. Crump discloses the material deposition head is configured to deposit the interfacial material onto the build plate as discussed above.
Regarding Claim 6, the limitations of Claim 1 from which Claim 6 depends are disclosed by the combination Mok and Crump and Gibson. Crump discloses the excess interfacial material may be subtractively removed by the planarizer ([0064]). Mok discloses a thickness correction step may follow the deposition of materials in which a layer is milled to a required thickness and flatness ([0122]). 
Regarding Claim 10, the limitations of Claim 1 from which Claim 10 depends are disclosed by the combination Mok and Crump and Gibson. Crump further discloses suitable materials for the build plate include materials compatible with the build material and interfacial material, such as graphites and carbides ([0024]), thus carbonaceous material.
Regarding Claims 21-25, the limitations of Claim 1 from which Claims 21-25 depend are disclosed by the combination Mok and Crump and Gibson. However, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). The references to the claimed material worked upon do not expressly or impliedly require any particular structure in addition to that disclosed by the combination Mok and Crump and Gibson. The additive manufacturing system of the combination Mok and Crump and Gibson has the structure of the additive manufacturing system as claimed in Claim 1, and recitation of "the manner or method in which such machine [additive manufacturing system] is to be utilized is not germane to the issue of patentability of the machine [additive manufacturing system] itself." In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967). Thus, those limitations directed to the material worked upon will be interpreted herein as having little patentable weight. Therefore, because the disclosed structure of the combination Mok and Crump and Gibson is capable of utilizing metal particulate working material as claimed, the limitations of the material worked upon recited in dependent Claims 21-25 are rendered obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743